 1

 2

 3

 4

 5

 6
                                         UNITED STATES DISTRICT COURT
 7                                      WESTERN DISTRICT OF WASHINGTON
                                                  AT SEATTLE
 8
     PHYTELLIGENCE, INC.,                                  No. 2:18-cv-00405-RSM
 9
                                        Plaintiff,         STIPULATED MOTION AND
10                                                         ORDER EXTENDING DEADLINE
              v.                                           FOR WSU’S RESPONSE TO
11                                                         MOTION FOR RECONSIDERATION
12   WASHINGTON STATE UNIVERSITY,

13                                      Defendant.

14
              Plaintiff Phytelligence, Inc. (“Phytelligence”) and Defendant Washington State
15
     University (“WSU”), by and through their counsel of record, state and stipulate as follows:
16
                                                     BACKGROUND
17
              1.        The Court entered a Minute Order on June 28, 2019 (Dkt. 107) directing WSU
18
     to file a response to Phytelligence’s Motion for Reconsideration (Dkt. 102) within ten days of
19
     entry of the Minute Order, i.e. by July 8, 2019.
20
              2.        To accommodate the schedules of its counsel, WSU requests a one-week
21
     extension of the deadline for filing a response to the Motion for Reconsideration, to July 15,
22
     2019. WSU’s attorney Rebecca Francis will be on vacation with her family from June 29
23
     through July 6, 2019, and WSU’s attorney Stuart Dunwoody will be out of town for the Fourth
24
     of July holiday from July 3 through July 7, 2019.
25
                                                 STIPULATED MOTION
26

27
     STIPULATED MOTION AND ORDER RE RESPONSE                                 Davis Wright Tremaine LLP
     TO MOT. FOR RECONSIDERATION (2:16-cv-00405-RSM) - 1                               L AW O F FI CE S
                                                                                Suite 3300  920 Fifth Avenue
     4841-1663-5035v.1 0067901-000133                                          Seattle, Washington 98104-1610
                                                                            (206) 622-3150  Fax: (206) 757-7700
 1            Based on the above background, the parties stipulate and respectfully request that the

 2   Court order as follows:

 3            1.        WSU shall file and serve its response to Phytelligence’s Motion for

 4   Reconsideration by no later than July 15, 2019.

 5            DATED this 1st day of July, 2019.

 6    Wilson Sonsini Goodrich & Rosati                   Davis Wright Tremaine LLP
      Attorneys for Plaintiff Phytelligence, Inc.        Attorneys for Defendant Washington
 7                                                       State University
 8    By: s/Barry M. Kaplan
         Barry M. Kaplan, WSBA #8661                     By: s/Stuart R. Dunwoody
 9        Chris Petroni, WSBA #46966                         Stuart R. Dunwoody, WSBA #13948
      701 Fifth Avenue, Suite 500                            Rebecca J. Francis, WSBA #41196
10    Seattle, WA 98104                                      Rachel H. Herd, WSBA #50339
      Tel: 206-883-2500                                  920 Fifth Avenue, Suite 3300
11    Fax: 206-883-2699                                  Seattle, WA 98104-1610
      Email: bkaplan@wsgr.com                            Tel: 206-622-3150
12    Email: cpetroni@wsgr.com                           Fax: 206-757-7034
                                                         Email: stuartdunwoody@dwt.com
13    Colleen Bal (pro hac vice)                         Email: rebeccafrancis@dwt.com
      John P. Flynn (pro hac vice)                       Email: rachelherd@dwt.com
14    Max T. Selfridge (pro hac vice)
      One Market Street
15    Spear Tower, Suite 3300
      San Francisco, CA 94105
16    Tel: 415-947-2000
      Fax: 415-947-2099
17    Email: cbal@wsgr.com
      Email: jflynn@wsgr.com
18    Email: mselfridge@wsgr.com
19    Sara L. Tolbert (pro hac vice)
      650 Page Mill Road
20    Palo Alto, CA 94304
      Tel: 650-493-9300
21    Fax: 650-493-6811
      Email: stolbert@wsgr.com
22

23

24            PURSUANT TO STIPULATION, IT IS SO ORDERED this 2 day of July, 2019.

25

26                                                   A
                                                     RICARDO S. MARTINEZ
27                                                   CHIEF UNITED STATES DISTRICT JUDGE

     STIPULATED MOTION AND ORDER RE RESPONSE                                   Davis Wright Tremaine LLP
     TO MOT. FOR RECONSIDERATION (2:16-cv-00405-RSM) - 2                                 L AW O F FI CE S
                                                                                  Suite 3300  920 Fifth Avenue
     4841-1663-5035v.1 0067901-000133                                            Seattle, Washington 98104-1610
                                                                              (206) 622-3150  Fax: (206) 757-7700
